92 N.Y.2d 970 (1998)
706 N.E.2d 741
683 N.Y.S.2d 753
In the Matter of the Claim of The Estate of John P. Gross, Deceased, Appellant,
v.
Three Rivers Inn, Inc., et al., Respondents, and State Insurance Fund, Respondent. Workers' Compensation Board, Appellant. (And Another Related Claim.)
Court of Appeals of the State of New York.
Argued October 21, 1998
Decided November 20, 1998.
Dennis C. Vacco, Attorney-General, New York City (Howard B. Friedland, Barbara Billet, Peter H. Schiff, Daniel F. De Vita and Iris A. Steel of counsel), for Workers' Compensation Board, appellant.
Sidney P. Cominsky, Syracuse, for estate of Gross, appellant.
James P. O'Connor, New York City, and Jean S. Kneiss, Liverpool, for State Insurance Fund, respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order reversed, with costs, and matter remitted to the Appellate Division, Third Department, with directions to remand *973 to the Workers' Compensation Board for further proceedings on the question of the employer-employee relationship, for the reasons stated in the dissenting opinion of Justice Paul J. Yesawich Jr. at the Appellate Division (238 AD2d 12, 16-17).